Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: connector 80 (at least pages 13-14 of written specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 86,88,90 (in at least figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: The reference numbers found in the written disclosure not found in the drawings and vice versa as discussed above.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,9,13,15-17,19,22,23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (WO2014/072709).
 	Re claims 1,16, Miller teaches a coupler control system (generally 42) for coupler (generally 32) on an excavator arm (generally 24) of an excavator (generally 20, figure 1), the coupler comprising a hydraulic actuator (generally 78,80), the excavator comprising a solenoid valve for controlling operation of the coupler's hydraulic actuator (generally page 14, line 16-17,etc.), the excavator arm comprising a boom arm (generally 26) and a stick (generally 28), both operated by separate hydraulic actuators (generally 30,36), and a bucket actuator (generally 40) for rotating an accessory (generally 34) relative to the stick, the coupler control system comprising: a controller (generally 42, page 13 lines 29-32, etc.) linked to the solenoid valve for controlling operation of the coupler's hydraulic actuator; a status indicator (generally page 14, lines 5-8); a coupler control switch (generally page 14, lines 16-17,etc.) for locating in the cab of the excavator; and a pressure sensor (generally page 12, line 5, page 14, lines 10-11, etc.) for connecting to the hydraulic system for at least one of the hydraulic actuators for the boom arm, the stick or the bucket actuator; wherein: the coupler control switch and the status indicator (generally page 14, lines 5-8, etc.) are connected to the controller; the pressure sensor is arranged to sense when the hydraulic fluid of the hydraulic system is at a pressure less than a predetermined pressure signifying a grounding of the coupler (generally page 12, line 1 – page 13, line 11, etc.); the controller is connected to the pressure sensor to detect that sensed state of the pressure (generally page 14, lines 1-3); and the controller is arranged, in response to that detection, to provide an indication to the operator via the status indicator (generally page 14, lines 5-8; page 16, lines 19-21).
 	Re claim 2, Miller teaches the predetermined pressure is a set pressure between 0 and 60 barg (generally page13, lines 6-11).
 	Re claim 3, Miller teaches the status indicator is a visual indicator (generally page 14, lines 5-8; page 16, lines 19-21).
 	Re claim 4, Miller teaches (generally page 13, line 29,30; page 14, lines 5-11, etc.) the connection to the solenoid valve is via a connection to a solenoid valve manifold assembly comprising the solenoid valve for controlling operation of the coupler's hydraulic actuator and solenoid valves for the boom arm's actuator.
 	Re claim 9, Miller teaches the status indicator (generally page 14, lines 5-8; page 16, lines 19-21) comprises a visual indicator in a cab of the excavator, which visual indicator is within the line of sight of an operator sitting in a cab of the excavator.
 	Re claim 13, Miller teaches (generally page 12, lines 12-17, etc.) a counter for counting a period of detection of the pressure below the predetermined pressure, wherein the coupler control system disables operation of the coupler control switch until a predetermined time period of the pressure below the predetermined pressure has passed.
 	Re claim 15, Miller teaches (generally page 12, lines 12-17, etc.) the predetermined time period is at least 3 seconds.
 	Re claim 17, Miller teaches the coupler (generally 32) controlled by the coupler control system comprises a front jaw (generally 54 or 56) for receiving a first attachment pin (generally 60,62) of an accessory, a rear jaw (generally other of 54,56) for receiving a second pin (generally other of 60,62) of the accessory, the latch (generally 64, etc.) being associated with the rear jaw and the hydraulic actuator being associated with the latch.
 	Re claim 19, Miller teaches the coupler comprises a latching member (generally 74) for the front jaw in addition to the latch (generally 64) for the rear jaw.
 	Re claims 22,23, Miller teaches a method of controlling decoupling an accessory from a coupler on an excavator arm of an excavator, wherein if the excavator arm, coupler and accessory are maintained not in contact with the ground, with the boom arm actuator carrying the boom arm, the stick, the coupler and the accessory, the decoupling procedure cannot commence (generally page 11 lines 10-27, page 12 lines19-27, page 13 lines 24-27), whereas upon contacting the ground with the accessory for a predetermined period of time not less than two seconds (generally page 13 lines 29-32), whereby the coupler control system detects a pressure in the hydraulics for the boom arm actuator of less than a predetermined pressure not more than 60 barg for that predetermined period (generally page 12 line 29 – page 13 line11, page 13 lines 29-32), the status indicator will then provide an indication of readiness to decouple (generally page 14 lines 5-8) whereafter the coupler control switch can be switched to cause the decoupling process to occur, wherein said switching of the coupler control switch is from a first state to a different, accessory decouple, state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8,24-25, are rejected under 35 U.S.C. 103 as being unpatentable over Miller (WO2014/072709).
 	Re claims 5,6, it would appear to one of ordinary skill from reading of Miller that the pressure sensor is part of the manifold assembly and located remote or local to the controller. But to avoid ambiguity or unnecessary arguing and thus speed the case, it would have been obvious to one of ordinary skill in the art prior to filing to have made the pressure sensor part of the manifold assembly or located at any other location/part desired in order to allow for the needs of varied given situational requirements for construction, operation and/or maintenance.
 	Re claim 7, Miller does not discuss connection details, plug socket connections OEM or otherwise, etc. between the controller, solenoid(s), actuators & other cab controls. However, plug sockets OEM or otherwise on controllers between various & multiple inputs (as well as input/outputs for future expansion) to be sensed and/or controlled would already be well-known to the knowledge of one of ordinary skill in the art and it is clear from Miller teaches the connections even if the socket details are not detailed. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Miller as claimed in order to allow use of known means of connection to and from the controller(s) to the various items controlled & monitored by the sensor.
 	Re claim 8, Miller teaches does teach the status indicator comprises a visual indicator provided, which visual indicator is within the line of sight of an operator sitting in a cab of the excavator. Miller does not discuss remote locating the visual indicator on the excavator arm, though remote locating items such as indicators, controls and displays would have been well-known to the knowledge of one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Miller as claimed in order to allow locating visual indicators on the excavator arm or any other place to allow ease of control and use by varied operator situational needs and to improve safety by allowing the operator to watch the parts they are moving rather than looking around the cab.
 	Re claims 24,25, Miller teaches various states based on various types and numbers of sensors and time determinations for safety. Adding additional steps for safety such as additional switching at any point including prior to the time period determination would improve safety by ensuring that the operator wants the decoupling to proceed at that point or not. Miller does not mention raising the coupler after the decoupling procedure, but it would seem the point of decoupling to allow distancing between the parts as well it is one of only a few possible steps available at that point. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Miller as claimed in order to improve safety and distance the parts after decoupling to allow further attachment of the arm to other attachments and tools as well as easier removal of the decoupled accessory.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (WO2014/072709) in view of Harker (GB2501762A).
 	Re claim 11, Miller as noted above teaches a visual indicator related to operation & pressure statuses, etc., but does not teach different colours for different indications. However, this is already known in the art as shown for example by Harker (generally last paragraph of page 2 & first paragraph of page 3) to improve safety and avoid potential confusion (paragraph 1 of detailed description, page 2). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Miller as claimed in order to improve safety and avoid potential confusion between indications.

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (WO2014/072709) in view of Blakeman (US 2015/0176254).
 	Re claim 20, Miller teaches broadly interrelation of front and rear latches such that broadly it might be read that the hydraulic actuator directly or indirectly operates the front jaw. But to avoid potential arguments about broadness of the limitations that might unnecessarily slow the case, it is noted that Miller (page 34, last paragraph) states that he is not limited to the embodiment shown and envisions other modifications & embodiments. Blakeman teaches (generally figures 1,2, [0047,0053,0055-0057,etc.]) various coupler arrangements are known including multiple latches for multiple pins with a single driving arrangement such as claimed and to choose based on the safety and control degree desired for a situation. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Miller as claimed in order to improve safety and use equivalent alternatives as needed to handle varied situational safety, operational, power availability needs and requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sonerud (US 5465513A) teaches (figure 1) a single hydraulic actuator (7) latching coupler.
Miller (US 8,690,515) teaches a coupler (cover, abstract) with a single hydraulic actuator (54) that moves both front and rear latch mechanisms to couple or decouple an accessory.
Bricker (US 9,051,716) teaches a coupler (cover, abstract, figures 9-10) with a single actuator (28) moving both latches (27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652